Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 1 of 10 PageID 2664



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FT. MYERS DIVISION

 Michael L. Schultz,                                Case No. 2:17-cv-190-FtM-PAM-MRM

                               Petitioner,

 v.                                                       MEMORANDUM AND ORDER

 Secretary, Department
 of Corrections, and Attorney
 General, State of Florida

                               Respondents.


        This matter is before the Court on a Petition for a Writ of Habeas Corpus under 28

 U.S.C. § 2254. For the following reasons, the Petition is denied.

 BACKGROUND

        On February 7, 2012, a jury in Collier County, Florida, convicted Petitioner Michael

 L. Schultz of armed burglary, grant theft, and trespass. The trial court sentenced Schultz

 to life in prison for armed burglary as a release re-offender, five years’ imprisonment for

 theft, and time served for trespass. Schultz appealed his conviction, and the Florida Second

 District Court of Appeal affirmed his armed-burglary conviction, but reduced the grand-

 theft conviction to petit theft. Schultz v. State, 105 So.3d 1280 (Fla. Dist. Ct. App. 2013).

 The trial court subsequently sentenced Schultz to time served on the petit-theft count, but

 that did not affect his life sentence.

        Schultz filed a series of postconviction motions. On January 31, 2014, he filed a

 Rule 3.850 motion for postconviction relief, claiming ineffective assistance of trial counsel.
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 2 of 10 PageID 2665



 (Docket No. 16-2 at 86-99.) The trial court granted an evidentiary hearing on one of his

 claims, which alleged that his trial counsel failed to convey a plea offer of 30 years’

 imprisonment to run consecutively with another sentence in DeSoto County, Florida.

 (Docket No. 17-1 at 353-57.) Evidence at the hearing showed that Schultz knew of the

 plea offer before trial, and thus suffered no prejudice and was therefore not entitled to relief.

 (Docket No. 18-1 at 178-82.) Schultz appealed, and the Court of Appeal affirmed. Schultz

 v. State, 229 So.3d 1232 (Fla. Dist. Ct. App. 2017) (table).

        While Schultz’s first Rule 3.850 motion was on appeal, he filed other postconviction

 motions. On July 10, 2015, he filed a motion alleging ineffective assistance of appellate

 counsel and manifest injustice. (Docket No. 18-1 at 310-17.) The petition was dismissed

 as untimely, Schultz v. State, 208 So. 3d 86 (Fla. Dist. Ct. App. 2015) (table), and rehearing

 was denied. (Docket No. 18-1 at 332.) He filed a second Rule 3.850 motion on July 29,

 2015, arguing manifest injustice, an illegal and vindictive sentence, and ineffective

 assistance of trial counsel. (Id. at 334-52.) The trial court dismissed his petition as

 untimely. (Id. at 374-75.) He appealed, and the Court of Appeal affirmed on March 2,

 2016. Schultz v. State, 187 So.3d 1246 (Fla. Dist. Ct. App. 2016) (table). Schultz filed

 another motion alleging ineffective assistance of appellate counsel on September 9, 2016.

 (Docket No. 18-1 at 323-34.) This petition was also dismissed as untimely (Docket No.

 18-2 at 42), and the request for rehearing denied. (Id. at 52.)

        Schultz timely filed the instant Petition under 28 U.S.C. § 2254 on April 3, 2017.

 The Petition (Docket No. 1) raises four grounds for relief, contending that Schultz’s trial

 and appellate counsel were ineffective.

                                                2
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 3 of 10 PageID 2666



 DISCUSSION

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

 U.S.C. § 2241 et seq., a federal court’s “review is greatly circumscribed and is highly

 deferential to the state courts.” Crawford v. Head, 311 F.3d 1288, 1295 (11th Cir. 2002).

 Indeed, AEDPA “modified a federal habeas court’s role in reviewing state prisoner

 applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

 convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685,

 693 (2002) (citation omitted). 28 U.S.C. § 2254, which applies to persons in custody

 pursuant to a state-court judgment, provides:

        An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to
        any claim that was adjudicated on the merits in State court proceedings
        unless the adjudication of the claim—

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme
        Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of
        the facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d). Further, § 2254 states that “a determination of a factual issue made

 by a State court shall be presumed to be correct.” Id. § 2254(e)(1). The burden is on the

 petitioner to “rebut[] the presumption of correctness by clear and convincing

 evidence.” Id.

        AEDPA requires both that a habeas petition be timely filed and that the petitioner

 have exhausted his remedies with respect to the relief he seeks. As relevant here, AEDPA

 provides that a petition must be filed within one year of the date the underlying conviction

                                              3
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 4 of 10 PageID 2667



 became final. 28 U.S.C. § 2244(d)(1)(A). The State does not dispute that Schultz’s Petition

 is timely.

 A.     Ineffective Assistance of Counsel

        Schultz can succeed on his ineffective-assistance claims only if he can show that the

 trial court’s determination of the facts surrounding his claims was unreasonable. 28 U.S.C.

 § 2254(d). Thus, he must establish both that his counsel was ineffective and that it was

 unreasonable for the court reviewing his claims to conclude otherwise.

        “Ineffective assistance of counsel can be grounds for challenging a conviction if

 counsel’s performance was so egregious that it rendered the trial fundamentally unfair.”

 Damron v. Florida, No. 8:07-cv-2287, 2009 WL 1514269, at *2 (M.D. Fla. May 29, 2009)

 (citing Strickland v. Washington, 466 U.S. 668, 701 (1984)). Schultz must demonstrate

 “that his counsel’s performance was objectively unreasonable by professional standards

 and that he was prejudiced as a result of the poor performance.” Id. (citing Strickland, 466

 U.S. at 687-88). To show prejudice, Schultz “must establish a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Woodford v. Visciotti, 537 U.S. 19, 22 (2002) (quotations omitted). But

 “[t]here is a strong presumption that an attorney’s conduct fell within the ‘wide range of

 professional norms,’ and anything that ‘might be considered sound trial strategy’ will

 generally not prove counsel ineffective. Damron, 2009 WL 1514269, at *2 (quoting

 Strickland, 466 U.S. at 689).




                                              4
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 5 of 10 PageID 2668



          1.     Plea Offer

          In ground one, Schultz contends that his trial counsel was ineffective for

 misinforming him of a plea offer for 30 years’ imprisonment to run concurrently with any

 other sentence. He argues that his attorney told him that the 30 years’ imprisonment would

 run consecutively with another sentence, and that Schultz only learned of the concurrent

 offer from the judge at the sentencing hearing. Schultz claims that such an offer would

 have been particularly appealing to him, because he faced mandatory life imprisonment for

 going to trial as a prison release reoffender.

          Schultz raised this issue in his Rule 3.850 motion, and on appeal of its denial. The

 state court held an evidentiary hearing, at which Schultz’s trial counsel testified that

 Schultz was present at the case-management conference where counsel learned of the

 thirty-year concurrent offer, and Schultz indicated to his counsel that he would not accept

 it. (Docket No. 18-1 at 178-82.) Schultz also testified at the hearing, and the trial court

 did not find his testimony credible because he contradicted his sworn Rule 3.850 motion,

 in which he stated that trial counsel told him the offer was to run consecutively, rather than

 concurrently. (Id.)

          Neither the trial court nor the appellate court found that Schultz met the first prong

 of Strickland, and because it is not an unreasonable view of the facts, the Court defers to

 the state court’s finding. See § 2254(e)(1). Schultz has not demonstrated that his counsel’s

 conduct was objectively unreasonable or that he was prejudiced as a result, and this claim

 fails.



                                                  5
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 6 of 10 PageID 2669



        2.     Acquittal and Lesser Included Offenses

        In ground two, Schultz argues that his trial counsel was ineffective for failing to

 move for acquittal on his armed-burglary conviction or seek a jury instruction on armed

 burglary’s lesser-included offenses. Schultz first claims that because evidence of the

 burglary was circumstantial, the State did not prove all requisite elements of the offense,

 thus his counsel should have moved for a judgment of acquittal. But, as the postconviction

 court found, the trial transcript shows that Schultz’s counsel moved for a judgment of

 acquittal, arguing that the State did not prove that Defendant touched or used the weapon

 in the burglary. (Docket No. 17-1 at 355-56; Docket No. 15-2 at 103-04.) Also, in his

 direct appeal, Schultz argued that the trial court erred in denying his motion for judgment

 of acquittal on the armed-burglary charge. (Docket No. 15-2 at 219.) This aspect of ground

 two is without merit.

        Schultz next asserts that his trial counsel was ineffective for not seeking a jury

 instruction encompassing burglary of a dwelling as a lesser-included offense of armed

 robbery.    The jury was instructed on the lesser-included offenses of burglary of a

 conveyance and trespass, and nevertheless found Schultz guilty of armed robbery. He does

 not explain why a jury would have likely determined that he met the elements for burglary

 of a dwelling.     Nothing in the record demonstrates that Schultz’s trial counsel’s

 representation fell below the Strickland standards. Ground two fails.

 B.     Martinez Claims

        Schultz brings his claims of ineffective appellate counsel under Martinez v. Ryan,

 566 U.S. 1, (2012), because he asserts that it creates an exception to the procedural-default

                                              6
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 7 of 10 PageID 2670



 rule requiring a petitioner to properly raise his or her arguments before the state court

 before asserting them in a federal habeas claim. As a general matter, ineffective assistance

 of appellate or postconviction counsel will not provide cause to excuse a procedural

 default. See Coleman v. Thompson, 501 U.S. 722, 754 (1991). If, however, state law

 requires that ineffective-assistance claims be raised in collateral-review proceedings rather

 than on direct appeal, ineffective assistance of postconviction counsel may provide cause

 to excuse a procedural default of a claim that trial counsel was ineffective. Martinez, 566

 U.S. at 16-17. A procedural default will be excused on this basis only when postconviction

 counsel rendered constitutionally ineffective assistance, not merely when postconviction

 counsel made an error that did not amount to constitutionally ineffective assistance.

        Both of Schultz’s Martinez claims relate to the trial judge’s comment at sentencing:

 “thirty-years is looking pretty good now, isn’t it.” (Pet. Mem. (Docket No. 2) at 15.) In

 ground three, Schultz claims that his appellate counsel was ineffective because she did not

 file a Rule 3.000(b) motion to preserve a fundamental sentencing error based on this

 remark. And in ground four, Schultz argues ineffective assistance of appellate counsel for

 failing to raise the judge’s comment as a sentencing issue on direct appeal.

        Schultz asserts that his trial counsel should have appealed his sentence because of

 the judge’s “vindictive” comment. (Id.) First, Schultz did not bring a timely claim of

 ineffective assistance of appellate postconviction counsel, and thus there is no record on

 which the Court could make a determination on this issue in the first instance. But more

 importantly, the Martinez exception to Coleman’s general rule applies only in instances

 where initial postconviction counsel provides allegedly ineffective assistance in failing to

                                              7
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 8 of 10 PageID 2671



 raise in a state habeas petition a claim regarding ineffective assistance of trial counsel.

 Martinez, 566 U.S. at 9. There is no exception for the alleged ineffective assistance of

 appellate postconviction counsel.

        And even if there were such an exception, Schultz cannot establish that his appellate

 postconviction counsel rendered constitutionally ineffective assistance. “The Sixth

 Amendment does not require appellate advocates to raise every non-frivolous issue.”

 Heath v. Jones, 941 F.2d 1126, 1130-31 (11th Cir. 1991). Instead, “effective advocates

 ‘winnow out’ weaker arguments even though the weaker arguments may be meritorious.”

 Id. (citing Jones v. Barnes, 463 U.S. 745, 751-52 (1983)). Schultz cannot establish that he

 could have prevailed on the unraised claims in the appellate court, and he therefore suffered

 no prejudice from his appellate postconviction counsel’s failure to raise those issues during

 his postconviction appeal. Thus, Schultz has no right to relief on his claims.

 C.     Evidentiary Hearing

        AEDPA provides that a habeas petitioner is entitled to a hearing only if he can show

 that his claim “relies on a new rule of constitutional law . . . or a factual predicate that could

 not have been previously discovered through the exercise of due diligence” and that “the

 facts underlying the claim would be sufficient to establish by clear and convincing evidence

 that but for constitutional error, no reasonable factfinder would have found the [petitioner]

 guilty . . . .” Id. § 2254(e)(2).

        Schultz’s claims of ineffective assistance of counsel fail on the merits. He cannot

 establish either that his counsel was ineffective or that that it was unreasonable for the court



                                                 8
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 9 of 10 PageID 2672



 reviewing his claims to conclude otherwise. Because the facts here establish that Schultz’s

 counsel did not provide ineffective assistance, an evidentiary hearing is not warranted.

 D.     Certificate of Appealability

        Schultz is required to secure a Certificate of Appealability before appealing the

 dismissal of his habeas corpus action. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b)(1).

 This Court cannot grant a Certificate of Appealability unless the prisoner “has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A

 petitioner satisfies this standard by demonstrating that jurists of reason . . . could conclude

 the issues presented are adequate to deserve encouragement to proceed further.” Miller-El

 v. Cockrell, 537 U.S. 322, 327 (2003).

        Schultz has not demonstrated that his claims “deserve encouragement to proceed

 further.” Miller-El, 537 U.S. at 327. The Court will therefore not grant a Certificate of

 Appealability on any of Schultz’s claims.




                                               9
Case 2:17-cv-00190-PAM-MRM Document 23 Filed 04/15/20 Page 10 of 10 PageID 2673



  CONCLUSION

        Accordingly, IT IS HEREBY ORDERED that:

        1.     Schultz’s Petition for a Writ of Habeas Corpus (Docket No. 1) is

               DISMISSED;

        2.     A Certificate of Appealability will NOT issue; and

        3.     The Clerk shall enter judgment accordingly, terminate all remaining

               deadlines as moot, and close the file.



  Dated: April 15, 2020
                                                        s/ Paul A. Magnuson
                                                        Paul A. Magnuson
                                                        United States District Court Judge




                                             10
